Citation Nr: 0835081	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1969 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran seeks service connection for hypertension to 
include as secondary to his service-connected PTSD.  The 
record shows that during the course of this appeal, the 
veteran was granted service connection for PTSD and a 70 
percent evaluation was assigned.  The veteran was diagnosed 
with hypertension in private records, dated beginning in the 
1990s.

In a February 2005 letter from a social worker at the Vet 
Center, it was noted that the veteran uses Valium to manage 
serious anxiety attacks involving heart palpations.  The 
veteran reported that during these episodes he feels as 
though he is having a heart attack.  The veteran's 
representative has argued that VA has not sought a nexus 
opinion regarding the veteran's PTSD and his hypertension and 
that one should be obtained.  The Board agrees.  See 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Moreover, the RO has not provided the veteran with a duty-to-
assist letter addressing the criteria governing secondary 
service connection at 38 C.F.R. § 3.310.  See 38 C.F.R. § 
3.159.  

Finally, in a letter dated in January 2006 Yong B. Chi, M.D. 
stated that the veteran had been his patient since 1991 and 
that he had additional records from his previous doctor 
dating back to 1979.  On remand, the RO/AMC should obtain 
complete copies of the veteran's treatment records from Dr. 
Chi, including those dating back to 1979.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the information 
and evidence not of record (1) that is 
necessary to substantiate his claim for 
service connection for hypertension, as 
secondary to his service-connected PTSD; 
(2) that VA will seek to obtain; and (3) 
that he is expected to provide. 

2.  Make arrangements to obtain complete 
copies of the veteran's treatment records 
from Yong B. Chi, M.D., including those 
dating back to 1979.

3.  Thereafter, afford the veteran an 
appropriate VA examination to determine 
the etiology of his hypertension.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  

The examiner should provide an opinion as 
to the date of onset and the etiology of 
the veteran's hypertension.  

Specifically, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or greater) that any current 
hypertension had its onset during active 
service or is related to any in-service 
event, disease, or injury.  

If not, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that any current hypertension 
was either a) caused by the veteran's 
service-connected PTSD, or b) aggravated 
by the service-connected PTSD.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report. 

4.  Finally, readjudicate the veteran's 
claim.  If the decision remains adverse 
to the veteran, he and his representative 
must be provided with a supplemental 
statement of the case and given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

